DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicants Arguments and Remarks filed on 10/24/2021.
Claims 1-6, 9-13, 15 and 18 are pending and presented for examination. Claims 25 and 27-37 are withdrawn from further consideration as drawn to non-elected group.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 2017/0096434) in view of David P. Goldberg et al. (Inorg Chem, 2010, 49, 8465-8473).
Yen discloses pharmaceutical composition comprising derivatized corroles for using as imaging and therapeutic agent (abstract). The derivatized corrole compounds include metallocorroles:

    PNG
    media_image1.png
    259
    434
    media_image1.png
    Greyscale

wherein R1-R4 are independently —F or —N(H)-(CH2)m-Y; and Y is —N(Z2)2, -O-Z, and Z is independently an amino acid, peptide, protein, polyoly, and in one embodiment, z in these compounds further or independently are conjugated (covalently or noncovalently) to a protein (0006-0010 and 0018). In other embodiments, M is Ag, Al, Co, Cr, Cu, Fe, Ga, Ge, Hf, Ir, Mo, Mn, Nb, Ni, Os, Pt, Re, Rh, Ru, Sb, Sn, Ta, Ti, V, or W, a lanthanide or actinide, or an isotope or radionuclide thereof, each of which is optionally coordinated to one or more ligands (0065). Additional disclosure includes that 
Yen fails disclose mean diameter size of the nanoparticles in the range of 30 nm to 200 nm and protein is a plasma protein is albumin or transferrin.
Goldberg discloses preparation, size control, surface deposition and catalytic reactivity of hydrophobic corrolazine nanoparticles (which are formally hybrid molecules of the well-known ring-contracted corroles) and the meso-N-substituted tetraazaporphyrins. Nanoparticles, each consisting of one of the three molecular corrolazine (Cz) compounds, H3(TBP8Cz), MnIII-(TBP8Cz), and FeIII(TBP8Cz) (TBP8Cz = octakis(4-tert-butylphenyl)corrolazinato), were prepared via a facile mixed solvent technique. The MCz-NPs were characterized by UV-visible spectroscopy, dynamic light
scattering (DLS), and transmission electron microscopy (TEM) imaging, and shown to be spherical particles from 100-600 nm in diameter with low polydispersity indices (PDI = 0.003-0.261). Particle size is strongly dependent on Cz concentration (abstract). 
Further, these corrolazine nanoparticles (Cz-NPs) are composed of highly hydrophobic corrolazines dispersed in aqueous solution, and have been characterized byUV-vis,
dynamic light scattering (DLS), and transmission electron micrography (TEM) imaging (page 8466). Additional disclosure includes that the preparation of porphyrinoid-based nanostructures has been a subject of intense interest, with catalytic, biological, and 
	It would have been obvious to one of ordinary skill in the art at the time of invention to choose preparation, size control of hydrophobic corrolazine nanoparticles as taught by Goldberg as the nanoparticles of corrole to incorporate into the pharmaceutical composition of Yen. A person of ordinary skill would have been motivated  to do so because Goldberg teaches that the preparation of porphyrinoid-based nanostructures, the size of the organic nanoparticles (ONPs) can be easily controlled by either adjusting concentration of the molecular starting material or depositing onto OTS-modified silicon surfaces of controlled surface energies  and corrolazines, and their corrole analogs exhibit an unusual ability to stabilize high oxidation state metal ions, and facilitate subsequent oxidation chemistry and related atom- and group-transfer reactions such as epoxidations, hydroxylations, and aziridinations (page 8466 and 8472) and reasonably would have expected success because porphyrinoid-based nanostructures has been a subject of intense interst, with catalytic, biological, and materials related application such as photoactive nanodevices, and diagnostic and therapeutic.

Claims 2, 3, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over over Yen et al. (US 2017/0096434) in view of David P. Goldberg et al. (Inorg Chem, 2010, 49, 8465-8473). as applied to claims 1, 4-6, 9-1 and 15  above, and further in view of Yondim et al. (US 2011/0098262).
Yen and Goldberg fails to disclose corrole is hydrophobic and corrole being conjugated to plasma protein such as albumin or transferrin in the composition.

	NOTE: Composition requires only corrole portion as hydrophic and when protein in conjugated to corrole, the corrole-conjugated complex would obvious be hydrophobic in nature. As the prior art teaches the same corrole molecules, it would be hydrophobic and insoluble in water.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate bioconjugates of corrole into Yen and Goldberg’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because the corroles metal complexes, preferably the Fe and Mn complexes, are highly potent in protecting the activity of insulin-secreting cell lines against 
Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.